Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suteo (JP 59-208442; November 26, 1984).
Regarding claim 1, Suteo discloses a water content sensor that emits light to a road surface and detects an amount of water on the road surface based on reflected light reflected by the road surface, the water content sensor comprising: 
a light  (Element 3 – light source) emitter that emits the light toward the road surface, the light including detection light having a first wavelength band in which absorption by water is greater than a predetermined value and reference light having a second wavelength band in which the absorption by water is less than or equal to the predetermined value (Abstract – light in an absorbing wave band and a non-absorbing wave band); 
a first light receiver (Element 8) that receives the detection light reflected by the road surface and converts the detection light to a first electric signal (Page 3); 
a second light receiver (Element 9) that receives the reference light reflected by the road surface and converts the reference light to a second electric signal (Page 3); and 
a computation processor (Element 21 – arithmetic circuit calculated ratio of light between absorbing and non-absorbing light) that detects the amount of water on the road surface based on a signal ratio between the first electric signal and the second electric signal, 
wherein the computation processor detects the amount of water based on the signal ratio obtained when a signal intensity of at least one of the first electric signal and the second electric signal is within a predetermined range defined relative to a reference value (Page 4 – arithmetic circuit calculates degree of wetness of the road surface and controls braking when degree of wetting becomes higher).
Regarding claim 2, Suteo discloses the water content sensor according to claim 1.  Suteo further discloses wherein the computation processor detects the amount of water based on an average value of signal ratios obtained when the signal intensity of at least one of the first electric signal and the second electric signal is within the predetermined range, the signal ratios each being the signal ratio between the first electric signal and the second electric signal (Page 4 – arithmetic circuit calculates degree of wetness of the road surface and controls braking when degree of wetting becomes higher, therefore inherently detecting the ratio in a predetermined “wet range”).
Regarding claim 3, Suteo discloses the water content sensor according to claim 1.  Suteo further discloses wherein the computation processor detects the amount of water based on the signal ratio obtained when the signal intensity of the second electric signal is within the predetermined range (Page 4 – arithmetic circuit calculates degree of wetness of the road surface and controls braking when degree of wetting becomes higher, therefore inherently detecting the second/non-absorbing electrical signal is within a predetermined “wet range”).
Regarding claim 7, Suteo discloses a road surface state detection device, comprising: the water content sensor according to claim 1.  Suteo further discloses a display that displays information based on the amount of water detected by the water content sensor (Element 24 – display circuit).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, none of the prior art of record specifies or makes obvious the water content sensor according to any one of claims 1 namely where wherein the computation processor includes a risk table used to determine a risk on the road surface based on a relationship between the amount of water and an out-of-range time period that is a period during which the signal intensity of at least one of the first electric signal and the second electric signal is outside the predetermined range, and the computation processor calculates the out-of-range time period, and determines the risk based on the out-of-range time period, the amount of water detected, and the risk table.
Regarding claim 5, none of the prior art of record specifies or makes obvious the water content sensor according to any one of claims 1 namely where further comprising: a temperature sensor that detects an ambient temperature of the water content sensor, wherein the computation processor includes a temperature table used to determine a temperature on the road surface based on a relationship between the ambient temperature of the water content sensor and a frequency that is a number of times the signal intensity of at least one of the first electric signal and the second electric signal is outside the predetermined range within a predetermined length of time, and the computation processor calculates the frequency, and estimates the temperature on the road surface based on the frequency, the temperature detected by the temperature sensor, and the temperature table.
The balance of claims would be allowable for at least the abovementioned reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884